

EXHIBIT 10.1
EMPLOYMENT SEPARATION AND RELEASE AGREEMENT


This Employment Separation and Release Agreement (the “Agreement”) is made and
entered into by and between ENTERPRISE FINANCIAL SERVICES CORP (the “Company”),
the principal business address of which is 150 North Meramec Avenue, St. Louis,
MO 63105, and Frank Sanfilippo (“Executive”), whose principal residence is
_______________.


WHEREAS, Executive is currently employed by the Company as Executive Vice
President and Chief Operating Officer;


WHEREAS, the Company has determined to eliminate the Executive’s position
resulting in an involuntary separation from the employment of Executive other
than for cause as provided in his Enterprise Financial Services Corp Amended and
Restated Executive Employment Agreement dated August 8, 2014;


WHEREAS, Executive will no longer be considered an insider for purposes of
Section 16 of the Securities Exchange Act of 1934, as amended, as of June 30,
2016; and


WHEREAS, the Company and Executive desire to sever the employment relationship
between them in a manner mutually beneficial to both parties;


NOW, THEREFORE, for and in consideration of the premises and of the mutual
covenants and promises set forth herein, the adequacy of which is acknowledged
by each of the parties, it is hereby agreed as follows.


Effective Date


This Agreement, being delivered to Executive on July 1, 2016, must be executed
by Executive and returned to the Company on or before July 22, 2016, in order to
become effective. After such delivery to the Company, the Agreement shall become
effective upon the eighth day following the date on which it is executed by
Executive, without Executive having exercised his revocation right described on
page 4 below (the “Effective Date”). The Effective Date shall be not later than
July 30, 2016.


Termination of Employment


The Company and Executive agree that nothing contained in this Agreement is an
admission by any party hereto of any wrongdoing, either in violation of an
applicable law or otherwise, and that nothing in this Agreement is to be
construed as such by any person. Employee’s employment with the Company shall
terminate July 15, 2016 (the "Termination Date"). On or before the Company's
next regular payday following the Termination Date, Executive shall be paid his
accrued, unused Paid Time Off.








Severance Pay


Executive's agreement to the obligations set forth in this Agreement is a
required condition to certain of the Company's obligations set forth in this
Agreement. In consideration of the Executive's agreement to the obligations set
forth herein, the Company shall pay to Executive the following (collectively the
“Severance Payments”):







--------------------------------------------------------------------------------




Executive will be paid: (i) One (1) year of Executive's Base Salary at the rate
payable at the time of such termination, which is Two Hundred Sixty-Five
Thousand Two Hundred Twenty-Five Dollars and Zero Cents ($265,225.00); plus (ii)
Annual cash Targeted Incentives for the year in which such termination occurs as
though all "target levels" of performance for such year are fully and completely
achieved, in the amount of Fifty-Seven Thousand Five Hundred Dollars and Zero
Cents ($57,500.00). Amount will be payable in two (2) payments, the first
payment on July 15, 2016 in the amount of Eleven Thousand Fifty-One Dollars and
Five Cents ($11,051.05), less applicable taxes and withholdings and a second
payment of the remainder of the amount of Three Hundred Eleven Thousand Six
Hundred Seventy-Three Dollars and Ninety-Five Cents ($311,673.95) ($322,725.00 -
$11,051.05 = $311,673.95), less applicable taxes and withholdings, on the 60th
day after Executive's Separation from Service, which will be September 13, 2016.


Executive agrees that Executive is not otherwise entitled to the Severance
Payments and that the payments constitute adequate consideration for the
obligations undertaken by him pursuant to this Agreement. Except as specifically
stated herein, Executive shall not accrue any benefits after the Effective Date,
and no other amounts (other than any vested benefits accrued by Executive under
any qualified retirement plan maintained by the Company), are due Executive by
the Company. Any amounts due and owing the Company from Executive pursuant to
the secured interest only note between the parties may be offset from the
Severance Payments if not paid when due under such note.


General Release


Executive, in consideration of the Severance Payments, and with the intent of
binding Executive, Executive’s heirs, personal representatives, administrators,
successors, and assigns, hereby releases, acquits and forever discharges the
Company and all its present, former, and future officers, directors, executives,
agents, attorneys, divisions, subsidiaries, predecessors, successors, related
companies, shareholders, partners, and members of all of them, personal
representatives, and assigns, from and against any and all claims, charges,
demands, rights of action, liabilities (including attorneys’ fees and costs
actually incurred), judgments, jury verdicts, or lawsuits arising on or before
the Effective Date, including but not limited to: (l) any and all claims
relating to alleged discrimination or otherwise relating to terms and conditions
of Executive’s employment, including but not limited to, any and all actions
arising under Title VII, the Age Discrimination in Employment Act, the Missouri
Human Rights Act, 42 U.S.C. §1981, COBRA, The Older Workers’ Benefit Protection
Act (OWBPA), Employment Retirement Income Security Act (ERISA), Family Medical
Leave Act (FMLA), Fair Labor Standard Act (FLSA), Missouri Workers’ Compensation
Act, the Americans with Disabilities Act, the Genetic Information
Non-Discrimination Act (GINA), and any and all other local State or Federal laws
or regulations; (2) any and all actions for breach of contract, violation of
public policy, promissory estoppel, fraud, negligence, wrongful or retaliatory
discharge, defamation, intentional infliction of emotional distress, and/or
other personal or business injury; (3) any and all rights to or claims for
compensation (including, but not limited to, salary, severance pay, paid time
off pay, bonuses, incentives, pension, insurance, or any other employment or
fringe benefits or compensation of any kind whatsoever) except as provided for
in this Agreement, rights to or claims for liquidated damages, rights to or
claims for reinstatement, rights to or claims for contract, compensatory,
exemplary or punitive damages, rights to or claims for injunctive relief, rights
to or claims for front pay, rights to or claims for expenses, costs, or
attorneys’ fees; (4) any and all claims under any and all employment agreements
or offer letters Executive has had with or received from the Company; and (5)
any and all claims for losses or damages of whatsoever kind or nature which
Executive now has or has ever had, both known or unknown, or which Executive’s
heirs, personal representatives, administrators, successors, and assigns
hereinafter can, shall, or may have, both known or unknown, against the Company
and/or all its present, former and future officers, directors, executives,
agents, attorneys, divisions, subsidiaries, predecessors, successors, related
companies, administrators, personal representatives, and assigns. Executive
hereby expressly waives the benefit of any





--------------------------------------------------------------------------------




statute or rule of law, which, if applied to this Agreement, would otherwise
exclude from its binding effect any claims not now known by Executive to exist.
Executive further acknowledges, understands and agrees that any claims Executive
may have against the Company are hereby released and waived for all purposes and
all times.


Executive further explicitly waives all required notices under any state or
federal WARN act, all rights to future employment with the Company, and agrees
not to apply for employment with the Company. This release expressly extends to
all claims based on the present and future effects of past acts of the Company.


This Agreement shall not limit, in any way, Executive’s right to file a charge
or participate in an investigation or proceeding conducted by the Equal
Employment Opportunity Commission. Executive agrees that Executive has waived
Executive’s right to monetary or other recovery from any claim pursued with the
Equal Employment Opportunity Commission or any other federal, state or local
administrative agency on Executive’s behalf arising out of or related to
Executive’s employment with and/or separation from employment with the Company.


Nothing in this Agreement shall be construed to mean that Executive is waiving
or releasing claims to enforce this Agreement, claims for workers’ compensation
benefits, claims for unemployment benefits, claims for any vested benefits owed
to Executive, claims for any vested rights Executive may have under any
retirement plan of the Company, claims for rights under COBRA or claims arising
after the date Executive executes this Agreement.


Executive understands and agrees that the General Release above applies to and
includes all known, suspected, unknown or unsuspected claims, consequences or
results.


Executive represents and warrants that, to the best of Executive’s knowledge and
except as specifically described in this Agreement, Executive possesses no
federal or state leave claims, Fair Labor Standards Act (“FLSA”) claims, or
workers’ compensation claims against the released parties. Executive further
represents and warrants that Executive has received any and all compensation
pursuant to state and federal wage and hour laws and any and all leave pursuant
to the FMLA or any other federal or state law to which Executive may have been
entitled as an executive of the Company, and that Executive is not currently
aware of any facts or circumstances constituting a violation of any federal or
state leave laws, the FLSA, or of any workers’ compensation statute.


Age Claim Waiver


Executive understands that there is included within the release given by
Executive in the immediately preceding section a release and waiver of all
rights and claims Executive may have under the Age Discrimination in Employment
Act, 29 U.S.C. §621 et seq. (the “ADEA”). In order to comply with the Act, the
Company hereby advises Executive as follows:


(a)    Executive has the right, and is encouraged to, consult with an attorney
prior to executing this Agreement.


(b)    The waiver and release of rights and claims under the ADEA pertains only
to rights and claims arising on or before the Effective Date of this Agreement,
but not to rights and claims under the ADEA that arise after the Effective Date
of this Agreement.


(c)    Executive shall have a period of twenty-one (21) days after the date on
which this Agreement is delivered to Executive to consider whether or not to
execute it. Executive acknowledges receipt of this Agreement on July 1, 2016.





--------------------------------------------------------------------------------






(d)    Notwithstanding any other provisions hereof, this Agreement shall not
become effective until seven (7) days have passed following the date on which it
is executed by Executive. During said 7-day period, Executive may revoke this
Agreement by notice in writing to the Company, in which case this Agreement
shall be null and void and unenforceable by either party and Executive shall not
be entitled to receive the Severance Payments from the Company. Notice pursuant
to this section shall be directed to Lorie White, 1281 N. Warson Road, St.
Louis, MO 63132.


(e)    If Executive revokes acceptance of this Agreement, the Company shall have
no obligation to pay any part of the Severance Payments described in this
Agreement.


(f)    Executive confirms that this Agreement is written in a manner calculated
to be understood, and that Executive understands the intended effect of each and
every provision of this Agreement.


(g)    Executive has had a reasonable amount of time to consider the terms of
this Agreement.


(h)    Executive has decided to accept this Agreement knowingly, voluntarily and
without duress or coercion of any kind.


Other Agreements


The provisions of this Agreement shall be in addition to and not supersede or
override the terms and conditions of the Executive’s Stock Appreciation Right
Agreements executed by Executive on June 15, 2007, June 13, 2008 and September
24, 2008 and the Enterprise Financial Services Corp Amended and Restated
Executive Employment Agreement executed by Executive on August 8, 2014.
 
Executive hereby acknowledges and re-affirms his agreement to Executive's
obligations in Section 8 - 10 of the Enterprise Financial Services Corp Amended
and Restated Executive Employment Agreement executed by Executive on August 8,
2014 regarding confidentiality and non-disparagement (Section 8), use of
proprietary information (Section 9), and non-competition and non-solicitation in
the markets of Company's present, former or prospective customers (St. Louis,
Kansas City and Phoenix) (Section 10). These duties are limited only in this
Agreement by a definition of non-competition as: for a period of one year
following a termination of Executive’s employment for any reason (the
“Non-Compete Period”), Executive shall not, without the prior written consent of
the Company, directly or indirectly, own, manage, operate, control, be connected
with as an officer, employee, partner, consultant or otherwise, or otherwise
engage or participate in (except as an employee of the Company, or its
Affiliates) any Person engaged in the operation, ownership or management of a
bank, trust company, bank holding company, wealth management or financial
services business within the Metropolitan Statistical Areas of St. Louis, Kansas
City, Phoenix, Arizona or any other city in which the Company or any of its
Affiliates has an office at the time of such termination. The St. Louis
Metropolitan area is defined as St. Louis City, St. Louis County or St. Charles
County; the Kansas City Metropolitan area is defined as Jackson County, Missouri
or Johnson County, Kansas; and the Phoenix Metropolitan area is defined as
Maricopa County, Arizona.


Executive shall also not, except on behalf of or with the prior written consent
of the Company, directly or indirectly, whether alone or in association, or
combination with any other Person, or as an officer, director, shareholder,
member, manager, employee, agent, independent contractor, consultant, advisor,
joint venturer, partner or otherwise and whether or not for pecuniary benefit:







--------------------------------------------------------------------------------




(i) solicit, take away, attempt to take away, divert, attempt to divert, engage
in business with, contract with or in any way interfere with the relationship
between any Protected Customer (as defined below) and the Company or its
Affiliates.


(ii) (1) hire or employ any other employee of the Company, (2) entice, solicit,
recruit or induce any other employee of the Company or its Affiliates to leave
such employ or (3) otherwise interfere with the employment of any other employee
of the Company or its Affiliates.


Before Executive becomes employed by or becomes a consultant for a Person during
the Non-Compete Period, Executive shall inform such Person of the provisions of
this Section. Provided, however, that nothing contained herein shall prevent
such Person employing Executive from continuing to provide services to any
individual or other entity that was a customer of the Person prior to the date
of the termination of Executive's employment with the Company. Company may
advise any third party with whom Executive may consider, establish or contract a
relationship, including but not limited to an employment relationship of this
Agreement and its terms, and the Company shall have no liability for so acting.


For purposes of this Agreement, "Protected Customer" means any Person and
its/his/her Affiliate (i) for whom the Company or any of its Affiliates has
provided financial services, including without limitation wealth management,
sales of tax credits, investment, banking, trust, insurance or other financial
services provided by the Company or any of its Affiliates within the twenty-four
month period prior to the termination of Executive's employment with the Company
or (ii) to whom the Executive on behalf of the Company or any of its Affiliates
had made a proposal to provide any of the above financial services at any time
within twelve (12) months preceding the termination of Executive's employment
with the Company.
 
General Provisions


Entire Agreement, Amendments. Other than the Enterprise Financial Services Corp
Amended and Restated Executive Employment Agreement and The Stock Appreciation
Right Agreements, the provisions hereof constitute the entire and only Agreement
between the parties with respect to the subject matter hereof and supersede all
prior agreements, commitments, representations, understandings, or negotiations,
oral or written, and all other communications relating to the subject matter
hereof. No amendment or modification of any provision of this Agreement will be
effective unless set forth in a document that purports to amend this Agreement
and is executed by all parties hereto.


Acknowledgement. Executive acknowledges that Executive has read this entire
Agreement and fully understands its terms and conditions; that Executive was
advised to obtain legal counsel and/or representation to review this Agreement
and that Executive has done so; that Executive may revoke this Agreement by
written notice to Employer within seven (7) days after his last signature
hereon; that no other representations have been made to Executive other than
those contained herein; and that Executive enters into this Agreement of
Executive’s own free will and choice with no undue influence, fraud, pressure,
duress, or coercion by Employer.


Binding Effect; Third Party Beneficiaries. This Agreement shall inure to the
benefit of and shall be binding upon the parties hereto and their respective
heirs, legal representatives, successors, and assigns. Except as expressly set
forth herein, this Agreement is not intended to confer any rights or remedies
upon any other person or entity.


Assignment. Neither party shall sell, transfer, assign, nor subcontract any
right or obligation hereunder except as expressly provided herein without the
prior written consent of each other party. Any act in derogation of the
foregoing shall be null and void.





--------------------------------------------------------------------------------






Governing Law. The validity, construction, and performance of this Agreement
shall be governed by and in accordance with the internal laws of the State of
Missouri.


Waivers. No waiver by any party hereto of any condition or provision of this
Agreement to be performed by another party shall be valid unless in writing, and
no such valid waiver shall be deemed a waiver of any similar or dissimilar
provisions or conditions contained in this Agreement at the same or at any prior
or subsequent time.


Non-Disparagement. Executive agrees that he will not, at any time after the date
hereof, make any statement or take or omit to take any action, the effect of
which is to criticize or otherwise disparage in any way the Company or any of
the other released parties. Executive further agrees that he will not interfere
in any manner with the business of the Company or any of the other released
parties.


Notice. All notices provided for in this Agreement shall be in writing and shall
be given either (i) by actual delivery of the notice to the party entitled
thereto or (ii) by depositing the same with the United States Postal Service,
certified mail, return receipt requested, postage prepaid, to the address of the
party entitled thereto. The notice shall be deemed to have been received in case
(i) on the date of its actual receipt by the party entitled thereto and, in case
(ii), two days after the date of its deposit with the United States Postal
Service.


Severability. The terms and conditions of this Agreement are severable, and if
any provision hereof is found to be in violation or contravention of law, such
provision shall, to the extent so found, be deemed not to be a part of this
Agreement, and the remainder of this Agreement shall remain in full force and
effect.


Specific Performance. Executive agrees that the Company shall be entitled to
obtain specific performance and may sue in any court of competent jurisdiction
to enjoin any breach, threatened or actual, of the covenants and promises
contained in that Section of this Agreement and shall be entitled; and that, in
connection with any such litigation, the Company may also sue to obtain damages
for default under or breach of the provision of any of said Section.


Costs and Expenses. If either party shall commence a proceeding against the
other to enforce and/or recover damages for breach of this Agreement, the
prevailing party in such proceeding shall be entitled to recover from the other
party all reasonable costs, attorneys’ fees and expenses of enforcement and
collection of any and all remedies and damages, or all reasonable costs,
attorneys’ fees and expenses of defense, as the case may be.


Headings. The section and other headings contained in this Agreement are for
reference purposes only and shall not affect the meaning or interpretation of
this Agreement.




[The remainder of this page is blank. The next page is the signature page.]





--------------------------------------------------------------------------------




COMPANY
 
EXECUTIVE
ENTERPRISE BANK & TRUST
 
FRANK SANFILIPPO
By:
/s/ Lorie White
 
By:
/s/ Frank Sanfilippo
Name:
Lorie White
 
Date:
July 15, 2016
Title:
SVP, Human Resources
 
 
 
Date:
July 19, 2016
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 






